Citation Nr: 0423015	
Decision Date: 08/20/04    Archive Date: 08/24/04

DOCKET NO.  03-29 533	)	DATE
	)
	)


THE ISSUE

Whether a September 2002 decision of the Board of Veterans' 
Appeals should be revised or reversed on the grounds of clear 
and unmistakable error.


REPRESENTATION

Moving party represented by:  R. J. Carter Jr.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The moving party in this case served on active duty from 
January 1952 to December 1953.

In a September 2002 decision, the Board of Veterans' Appeals 
(Board) reopened the moving party's claim for service 
connection for degenerative joint disease of the cervical 
spine with radiculopathy, and denied his claim for an 
effective date earlier than November 1, 1993, for the grant 
of a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  
The moving party has moved the Board to revise that decision 
on the basis that the decision was clearly and unmistakably 
erroneous.


FINDING OF FACT

The moving party failed to adequately set forth the alleged 
clear and unmistakable error, or errors, of fact or law in 
the September 2002 Board decision, the legal or factual basis 
for such allegations, and why the result would have been 
manifestly different but for the alleged error.

(The issue of entitlement to service connection for 
degenerative joint disease of the cervical spine with 
radiculopathy will be the subject of a separate Board 
decision.)


CONCLUSION OF LAW

The moving party's allegation of clear and unmistakable error 
in the September 2002 Board decision fails to meet the 
threshold pleading requirements for revision of the Board 
decision on grounds of clear and unmistakable error.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1404(b) (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that prior to the moving party filing his 
motion, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  However, the notification and duty to assist 
provisions of the VCAA are not applicable to claims of clear 
and unmistakable error in prior Board decisions.  38 C.F.R. § 
20.1411(c), (d) (2003); Livesay v. Principi, 15 Vet. App. 165 
(2001).  Accordingly, no further action is necessary for 
compliance with the VCAA.

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as there were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a).

In general, review for clear and unmistakable error in a 
prior Board decision must be based on the record and the law 
that existed when that decision was made.  For Board 
decisions issued on or after July 21, 1992, a special rule 
provides for the inclusion of relevant documents possessed by 
VA not later than 90 days before such record was transferred 
to the Board for review in reaching that decision, provided 
that the documents could reasonably be expected to be part of 
the record.  38 C.F.R. § 1403(b)(1),(2).

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).

Review to determine whether clear and unmistakable error 
exists in a case may be instituted by the Board on the 
Board's own motion or upon request of the claimant.  A 
request for revision of a decision of the Board based on 
clear and unmistakable error may be made at any time after 
that decision is made.  Such a request shall be submitted 
directly to the Board and shall be decided by the Board.  All 
final Board decisions are subject to revision except: (1) 
decisions on issues which have been appealed to and decided 
by a court of competent jurisdiction; and (2) decisions on 
issues which have subsequently been decided by a court of 
competent jurisdiction. 38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. § 20.1400 (2003).

Unless otherwise specified, the term "issue" means a matter 
upon which the Board made a final decision. As used in the 
preceding sentence, a "final decision" is one which was 
appealable under Chapter 72 of title 38, United States Code, 
or which would have been so appealable if such provision had 
been in effect at the time of the decision. 38 C.F.R. § 
20.1401 (2003). Only final decisions of the Board are subject 
to appeal to the Court. 38 U.S.C.A. § 7266 (West 2002).

The general requirements for filing a motion for CUE includes 
the name of the veteran, the applicable VA file number, the 
date of the Board decision to which the motion relates, and 
the issue or issues to which the motion pertains.  38 C.F.R. 
§ 20.1404(a).  Motions which fail to comply with the 
requirements set forth in this paragraph shall be dismissed 
without prejudice to refiling under this subpart.  Id.

In addition to the general requirements for filing a motion 
for revision of a decision based on clear and unmistakable 
error as noted above, there are also specific requirements 
for making allegations of clear and unmistakable error that 
are set forth under 38 C.F.R. § 20.1404(b).  Such 
requirements include that the motion must set forth clearly 
and specifically the alleged clear and unmistakable error, or 
errors, of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, 
nonspecific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions which fail 
to comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to refiling under this 
subpart.  Id.

Although somewhat confusing, the moving party in this case, 
through his representative, appears to take issue with events 
following the Board's September 2002 decision rather than the 
actual decision itself.  Specifically, the record shows that 
following the Board's September 2002 decision in which the 
Board reopened the veteran's claim for service connection for 
degenerative joint disease of the cervical spine with 
radiculopathy, the Board obtained additional evidence (a VA 
examination report) on the underlying issue of service 
connection.  This development was taken pursuant to 38 C.F.R. 
§ 19.9 (which has since been held to be invalid).  See 
Disabled American Veteran v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  It is this action that the 
moving party and his representative find error with.  That 
is, they make the due process argument that the additional 
evidence should first be reviewed by the RO prior to the 
Board's review.  They also contend that the moving party was 
not given a year, as required by law, to submit additional 
evidence on the issue.  Id.  These contentions are addressed 
in a separate Board remand.  

However, regarding the moving party's motion of clear and 
unmistakable error, neither he nor his representative have 
made allegations of error in fact or law with respect to the 
actual September 2002 decision.  That is, they made no 
arguments at all regarding the issue denying an effective 
date earlier than November 1, 1993, for the grant of a TDIU.  
And, as previously noted, their arguments regarding the issue 
of service connection for a degenerative joint disease of the 
cervical spine with radiculopathy pertain to events following 
the September 2002 decision to reopen the claim; a decision 
which is, in fact, a favorable outcome for the moving party.  

Based on the foregoing, the Board has determined that the 
moving party has failed to raise a valid claim of clear and 
unmistakable error in the September 2002 decision. 38 C.F.R. 
§ 20.1404(b) (2003).




ORDER

The motion for clear and unmistakable error in a September 
2002 Board decision is dismissed without prejudice to 
refiling.



                       
____________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



